DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 18 July 2019 has been entered.
Claim Status:
1c.	Claims 1-13 are pending and under consideration. 
Information Disclosure Statement:

2.	The information disclosure statement filed on 09 April 2020 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim objections:

3.	Claims 1, 3, 6, 9, 10-13 are objected to because of the following informalities:  
3a.	In claim 1, line 1, before “Method”, insert “A”.
3b.	In claim 1, line 2, the phrase “anti EGFR drugs” should be amended to recite the singular “an anti EGFR drug” to correspond to the singular anti EGFR drug recited in dependent claim 3.
3c.	In claim 3, line 2, after “wherein”, delete the word “that”.
3d.	In claim 6, line 2, after “compound, insert “is”.
3d.	In claim 9, line 1, before “Combination”, insert “A”.

3f.	In claim 13, line 2, after “administering”, insert the word “to”.

Claim Rejections - 35 U.S.C. § 112 (b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
4a.	Claims 9-12 are rejected because they do not recite a transitional phrase. For example, the claims fail to recite “comprising”, “consisting of”, “having”, “consisting essentially of”, etc. (i.e., A combination comprising a compound…). Thus, it is not clear what additional components are included or excluded from the claims.
4b.	The term “combination” in claims 9-12 is a relative term which renders the claims indefinite.  The term "combination" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear if this is directed to a method or product claim.  The specification at page 5, lines 


Claim Rejections - 35 U.S.C. § 101:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.         Claims 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. To be eligible, claimed product must be both non-naturally occurring and markedly different from naturally occurring products. In the instant case, based upon an analysis with respect to the claims as a whole, claims 9-11 are determined to be directed to a law of nature/natural principle. The rationale for this determination is explained below: 
The instant claims 9-11 encompass a combination between a compound selected from the compounds of the carotenoid class, or mixtures thereof, and at least one antitumor drug, (anti-EGFR drug).  Thus, the claims are directed to a composition of matter, which is one the statutory categories of invention (see MPEP §2106, subsection    
Upon review of the specification, it is noted that carotenoids are a class of tetraterpene organic pigments having usually 35-40 carbon atoms in the main chain, and naturally occurring usually within photosynthetic organisms, such as plants and algae, (for example see page 2, lines 29-31).  With respect to claim 11, it is recognized in the relevant art that one of the most promising natural compounds that have shown an anti-EGFR activity is curcumin, a polyphenol found in turmeric, (see Starok et al, Biomacromolecules 2015, Vol. 16, pages 1634−1642, especially see abstract and page 1635, column 1). Thus, the recitation of a combination between a compound selected from the compounds of the carotenoid class and an anti-tumor drug (such as an anti-EGFR drug), sets forth a judicial exception (see MPEP § 2106, subsection III, revised step 2A: yes) because the recited carotenoids and anti-EGFR drug are natural phenomenon (i.e., products of nature).  Based upon the limited disclosure in the specification, there is no indication that (i) the compound selected from the compounds of the carotenoid class or mixtures thereof and (ii) the anti-tumor drug (such as an anti-EGFR drug) have any characteristics (structural, functional, or otherwise) that are different from naturally occurring carotenoids or naturally occurring anti-tumor drugs (such as anti-EGFR drug, curcumin).  Thus, the claims are directed to product claims that recite a compound of the carotenoid class and an anti-tumor drug (such as an anti-EGFR drug) that are natural products that are not markedly different in structure or function from naturally occurring compounds of the carotenoid class and anti-tumor drugs (such as an anti-EGFR drug). The claims also do not recite any additional 
Furthermore, there is no indication in the specification that combining the components recited in claims 9-11 changes the structure, function, or other properties of the compounds of the carotenoid class and an anti-tumor drug (such as an anti-EGFR drug).  In other words, the overall combination of compounds of the carotenoid class with an anti-tumor drug (such as an anti-EGFR drug) in the claimed combination does not render the resulting combination different from each of the components alone.  There is no difference in function and no difference in structure (i.e., there are no structural changes to the carotenoid class compounds or anti-tumor drug).  As there are no different characteristics between the claimed nature-based products and their natural counterparts, the claimed combination between a compound selected from the compounds of the carotenoid class, or mixtures thereof, and at least one antitumor drug, (anti-EGFR drug), does not have any markedly different characteristics and the claims as a whole do not amount to significantly more than each “product of nature” by itself (step 2B: No).  The claimed combination between a compound selected from the compounds of the carotenoid class, or mixtures thereof, and at least one antitumor drug, (anti-EGFR drug) is similar to the novel bacterial mixture of Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), which was held ineligible because each species of bacteria in the mixture (like each component in the instant combination) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics.  See Funk Brothers discussed in Association for Molecular Pathology v. Myriad Genetics, 569 U.S. __, 133 S. Ct. at 2117, 106 USPQ2d 1972 (2013). 


Claim Rejections - 35 U.S.C. § 112 (a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-4 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of preventing, relieving, improving, decreasing and/or treating skin toxicity induced by anti EGFR drugs in patients in need thereof, said method comprising administering to said patients a compound selected from the compounds of the carotenoid class, or mixtures thereof, does not reasonably provide enablement for a method of preventing, relieving, improving, decreasing and/or . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
	The instant claims 1-4 are drawn to a method of preventing, relieving, improving, decreasing and/or treating “all possible” toxicity induced by anti EGFR drugs, (panitumumab) in patients in need thereof, said method comprising administering to said patients a compound selected from the compounds of the carotenoid class, or mixtures thereof.  The specification discloses that the administration of lycopene, (a carotenoid) to patients treated with anti-EGFR drugs, who already presented pustular injuries, significant regression of such injuries has been observed, (page 4, line 5). The specification also teaches that the administration of lycopene allows significant regression of the rosiness, and in some patients not yet affected by erythema, it delayed and/or decreased the extension of such coloration and that the treatment with lycopene allowed the patients to recover the normal nail growth and strength, (page 4, lines 15-25).
Thus, the specification teaches that the administration of carotenoid, (lycopene) is effective in reducing skin toxicity in patients treated with anti-EGFR therapies.  However, the specification does not teach that administration of carotenoid is effective in any other toxicities associated with anti-EGFR therapies.  For example, is it known that anti-EGFR therapies are associated with skin toxicity as well gastrointestinal toxicity pulmonary toxicity, hepatic toxicity, cardiac toxicity, (see Harandi et al, Hindawi 
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case, it is unpredictable that the administration of a carotenoid would be effective in preventing, relieving, improving, or decreasing, or treating gastrointestinal toxicity, pulmonary toxicity, hepatic toxicity, cardiac toxicity associated with anti-EGFR therapies. The specification only establishes a link between administration of carotenoid and skin toxicity. The instant claims encompass the administration of carotenoid compounds to prevent, relieve, improve, decrease and/or treat “all possible” toxicity induced by anti EGFR drugs in patients. However, the specification only establishes a link between administration of carotenoid and skin toxicity.  A large quantity of experimentation would be necessary to determine whether the administration of carotenoids would be effective in preventing, relieving, improving, or decreasing, or treating gastrointestinal toxicity, pulmonary toxicity, hepatic toxicity, cardiac toxicity associated with anti-EGFR therapies. Due to the lack of direction/guidance presented in the specification regarding same; lack of working examples; the teachings of the prior art; and the complex nature  

Claim Rejections - 35 USC § 102(a)(1):

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 5, 7, 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharoni et al (WO 03/041695, published on 22 May 2003, cited on the IDS of 09 April 2020). 
The instant claims 5 and 9 are drawn to an antitumor therapy method comprising administering to patients in need thereof a compound selected from the compounds of the carotenoid class, or mixtures thereof or a combination between a compound selected from the compounds of the carotenoid class, or mixtures thereof, and at least one antitumor drug.
et al disclose a method of treating cancer by administering lycopene and one or more other carotenoid, (see abstract, page 2, lines 19-24, page 2, lines 10-20 and claims 6-10).  The reference teaches that the compositions of the present invention further comprises other anti-cancer agents, (see page 8, lines 23-31). 
Therefore, the Sharoni et al reference anticipates instant claims 5, 7, 9, 10, and 13 absent any evidence on the contrary.

Claim rejections-35 USC § 103:
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.	Claims 5-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharoni et al (WO 03/041695, published on 22 May 2003, cited on the IDS of 09 April 2020), in view of Carteni et al, (Annals of Oncology 18; Supplement 6): vi16–vi21, 2007).

The teachings of Sharoni et al. are set forth above.
However, the Sharoni et al reference does not teach that lycopene, (a carotenoid) is administered with an anti EGFR drug, (panitumumab), a combination of lycopene and panitumumab.
Carteni et al teach that EGFR is overexpressed in many human epithelian carcinomas, including cancer of colorectal, esophagus, prostate, ovarian, head and neck, lung and kidney, (see page vi16, column 2. The reference teaches that panitumumab, (a fully human monoclonal anti-EGFR antibody) is used to treat many human tumors and that panitumumab demonstrated safety and promising activity in phase I, II and III studies in many human tumors when administered weekly, bi-weekly and every 3 weeks without antiformal response, (see page vi20, column 1). 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of treating cancer by administering lycopene and one or more other anti-cancer agents, as taught by Sharoni et al. by administering the anti-EGFR antibody, panitumumab, as the anti-cancer agent, as taught by Carteni et al.  The person of ordinary skill in the art would have been motivated to administer a combination comprising lycopene and panitumumab to treat cancer, because the et al reference teaches that lycopene is used to treat cancer and the Carteni et al reference teaches panitumumab is used to treat many human cancers. 
Thus, the combination of known elements would have been prima facie obvious if an ordinarily skilled artisan would have recognized an apparent reason to combine those elements and would have known how to do so, see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  Also as set forth in In re Kerkoven, 205 USPQ 1069 (CCPA 1980), it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose...the idea of combining them flows logically from their having been individually taught in prior art.
 Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art.  

Conclusion:
9.	No claim is allowed. 
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        18 May 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647